The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 3-6, 8-10, 12-16 and 21-22 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the first reagent mixture to be at least one useful non-corrosive acidifying agent in particulate form as defined in claim 3 in combination with an effective amount of oxidizing agent in particulate form as defined by claim 6.  Additionally the specification is enabling for the second reagent mixture to be zinc in particulate for in combination with a transition metal compound as defined by claim 8.  The instant specification does not reasonably provide enablement for the first reagent mixture being a particulate mixture of any non-corrosive acid in combination with any oxidizing agent and the second reagent mixture being a mixture of particulate zinc in combination with any particulate transition metal compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use/make the invention commensurate in scope with these claims.  With respect to the first reagent mixture, examiner points first to page 3, lines 28 to page 4, line 10 of the instant specification.  This paragraph teaches that the previous understanding in the art was that the acid and oxidizing agent could not be combined because of incompatibility or lack of stability.  It also teaches that the invention is substantially based on the discoveries that a combination in particulate form of certain acidifying agents and oxidizing agents may be used and has the stability appropriate for commercial marketing.  In other words, applicant found combination that were usable and other combination that were not usable.  With respect to the acids in particular, page 4, line 27 to page 5, line 8, clearly teaches that the di- and tricarboxylic acids with a C-C moiety between the carboxylic acid groups are usable while the dicarboxylic acid, malonic acid that does not include a C-C moiety between the carboxylic acid groups was not useful in combinations with useful particulate oxidizing agents because of a lack of commercial stability.  This teaching supports the above teaching that certain acids in particulate form were found to be suitable while other acids in particulate form were found to be unsuitable.  That paragraph also teaches that Oxone® and potassium permanganate 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claim 5, it is not clear if the Fe(II) compound is being claimed as part of the first reagent mixture or the second reagent mixture.  While it is true that a Fe(II) compound can be included in one or both of the first and second reagent mixtures there is a difference in the scope that can be claimed that as explained above, depends on whether the Fe(II) compound is in the first or second reagent mixtures.  Thus claim 5 needs to be clear on whether the Fe(II) compound is in the first or second reagent mixtures.    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-10, 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jaunakais (US 6,696,300) in view of Barth (US 3,601,321, newly cited and applied) or Bolan (US 3,968,048, newly cited and applied).  In the patent Jaunakais teaches a reagent system and method for the analysis of arsenic in an aqueous sample.  Example 1 teaches the addition of 2+ salt in combination with an iron salt is especially effective as a rate increasing agent.  The paragraph bridging columns 7-8 presents considerations relative to the order of addition and the fact that certain rate-increasing cations may interfere with the oxidation reaction.  For example, when the aqueous sample has been adjusted to an appropriate acidic pH, and Ni2+, Co2+, or Sn2+ has also been added to the aqueous sample, the Ni2+, Co2+, or Sn2+ may interfere with the oxidation reaction.  When prior to the oxidation reaction a mixture of Ni2+ and iron cation has been added to the sample, and where the sample has been acidified either prior to the oxidation reaction or in the course of effecting the oxidation reaction, iron cation can have multiple advantages: benefitting the oxidation reaction by eliminating any interference of an acidic reaction environment with the oxidation reaction, benefitting the oxidation reaction by eliminating any interference of the Ni2+ with the oxidation reaction, and benefitting the arsenic reduction reaction.  However, to avoid any interference with the oxidation reaction by a rate-increasing agent that may interfere with the oxidation reaction, it may be desirable to add such a rate-increasing agent, after the oxidation reaction.  The .  
In the patent Barth teaches a process for preparing granular denture cleanser.  A granular composition is taught in the paragraph bridging columns 4-5.  The composition consists of 21.50 percent by weight of tartaric acid, 34.14 percent by weight of sodium bicarbonate, 28.00 percent by weight of oxone (KHSO5), 15.00 percent by weight of NaBO2•H2BO2, 0.10 percent by weight of the sodium salt of an alkyl benzene sulfonate, 1.25 percent by weight of a flavor mix consisting of 1.00 percent magnesium carbonate and 0.25 percent flavor oils, and 0.01 percent by weight of a red dye.  Column 2, lines 1-12 teach that the primary object of this invention is to produce a granular effervescent denture cleanser which is stable, substantially dry, odorless, free flowing and nonlumping for cleansing removable dentures and for removing oral deposits therefrom.  Another object is to provide a process for producing a granular denture cleanser of the effervescent, gas liberating-type that improves the shelf life and effervescent gas liberating characteristics of the composition.  
In the patent Bolan teaches a granular drain cleaning composition that is separated into two parts until utilization due to incompatibility of the components in the dry state (see the abstract).  Of relevance to the instant claims is the second part which is a mixture of an acidic agent such as citric acid and an oxidizing agent such as monopotassium peroxymonosulfate (see the abstract, column 1, lines 54-62).  Column 2, lines 21-31 teach that the oxidizing agents produce hydrogen peroxide and oxygen for decomposing hair and creating turbulence for a more effective reaction.  Column 2, lines 45-58 describe the incompatibility between the alkali metal hydroxides and the peroxyoxidizing agents.  However the oxidizing agents have been found to be compatible in the dry state with the particular acidic agent utilized – sodium bisulfate and citric acid.  Column 3, lines 27-52 teach that the acidic agent and the oxidizing agent are generally contained as a mixture in a package.  The compatibility of these to 
With respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the acid and oxidation components of the Jaunakais system together to form a combined mixture such as shown by Barth or Bolan because it would have been recognized as reducing the detection process by one step with at least a reduction in the time the analysis takes which is an advantage recognized by Jaunakais, the fact that Jaunakais teaches that the oxidation agent can work by creating an acidic pH as it is added and the fact that Barth or Bolan show that such an acid/oxidizing agent combination is stable under normal conditions.  Additionally it would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the rate increasing additive with the reducing agent because it would be better if the rate-increasing agent were added after the oxidizing agent to prevent it from interfering with the oxidation step as taught by Jaunakais.  
With respect to claims 5, the Fe (II) compound that Jaunakais teaches being mixed with the acid in example 1 covers that claim.  With respect to claims 3-4 and 15, the L-tartaric acid, succinic acid and citric acid taught by Jaunakais covers those claims.  With respect to claim 6, the Oxone® taught by Jaunakais covers the alkali metal peroxymonosulfate salt.  With respect to claim 8 the transition metal compounds that Jaunakais teaches as the rate increasing compounds cover those claims.  With respect to claim 16, Jaunakais teaches a test strip for detecting the arsine formed.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jaunakais in view of Barth or Bolan as applied to claim 1 above, and further in view of Das (newly cited and applied).  Jaunakais does not teach the use of potassium permanganate for the removal of sulfide in samples undergoing arsenic analysis.  
In the paper teaches the analysis of arsenic in water using developed user-friendly kits for detection of arsenic to measure at least up to 10 μg/L in drinking water, so that a preventive measure could be taken.  Two different kits for detection of total arsenic in water were reported.  First, the arsenic in drinking water was converted to arsine gas by a strong reducing agent.  The arsine produced was then detected by paper strips via generation of color due to reaction with either mercuric bromide (KIT-1) or silver nitrate (KIT-2).  These were previously immobilized 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the sulfide interference removing agent of Jaunakais with the potassium permanganate sulfide removing agent of Das because of their use for the same purpose in an analysis that is substantially similar to that taught by Jaunakais.  
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive. In response to the claim changes the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been modified and the obviousness rejection has been modified.
Examiner has determined that the instant disclosure still does not provide enablement of the full scope of the claims.  It is clear from the specification that not all possible combinations of non-corrosive acids and oxidizing agents provide commercially stable particulate mixtures.  Thus the scope of the first reagent mixture is not fully supported by the instant disclosure.  With respect to the second reagent mixture, applicant addressed both components, however the additive being a transition metal compound cover a plurality of transition metals and oxidation states that are significantly greater than those disclosed by the instant specification including metal oxides and metal salts for transition metals that there is no evidence of an acceleration of the reduction.  Thus the second reagent mixture still has a scope that is not supported by the instant disclosure.  
With respect to the rejection under 35 U.S.C. 112(b), the previously rejected claims are no longer being rejected.  Thus the arguments are moot with respect to the current rejection.  
With respect to the obviousness rejection, the Gergely secondary reference is no longer being applied against the claims.  Thus the argument of impermissible hindsight is moot.  
For these reasons, the arguments are not persuasive.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is directed to arsenic analysis and reagent as well as oxidizing agents and their methods of action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797